Citation Nr: 0316346	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  96-43 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for major depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from March 1987 to July 1994.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Baltimore, Maryland.  In May 
1996, the veteran and his mother testified before a hearing 
officer at a hearing held at the Baltimore RO.  In addition, 
the veteran testified before the undersigned at a hearing 
held in Washington, D.C., in October 1997.  The Board 
thereafter remanded the case to the RO for additional 
development.  During the course of the appeal the veteran 
moved to California and then to Virginia where he now 
resides.  

This decision addresses the issue of entitlement to service 
connection for PTSD.  The Board will address the issue of 
entitlement to service connection for major depression in the 
remand that follows this decision.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.  

2.  The medical evidence does not indicate that the veteran 
currently has PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated during active service, 
nor is PTSD related to service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.304(f), 3.310(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  This law eliminates the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  In addition, the VCAA redefines the obligations 
of VA with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) (the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim).  

The Board finds that RO correspondence, the statement of the 
case and supplemental statements of the case provided the 
veteran with notice of the requirements for substantiating 
his service connection claim, informed him of the reasons it 
had denied his claim and provided him additional 
opportunities to present evidence and argument in support of 
his claim.  

In a letter dated in December 1995, the RO notified the 
veteran that he should submit a complete, detailed 
description of the traumatic incident(s) that produced the 
stress that resulted in his claimed PTSD and that he should 
submit reports from any private physician who had treated him 
for PTSD since service.  The RO stated that those reports 
should include clinical findings and diagnosis.  In addition, 
the RO told the veteran to furnish the dates and locations of 
VA facilities where he had been treated for PTSD and that it 
would obtain the report(s).  In the statement of the case and 
supplemental statements of the case the veteran has been 
advised of the criteria for establishing service connection 
for PTSD.  In addition, in a May 1999 letter, the RO in San 
Diego, California, notified that veteran that he should 
submit a medical opinion supporting his contention that his 
service-connected atrial fibrillation caused his claimed 
PTSD.  

In a letter dated in May 2001, the Baltimore RO told the 
veteran about the VCAA and notified him that in order to 
establish entitlement to service connection for his claimed 
disability the evidence must show three things:  an injury or 
disease that began or was made worse in service, or an event 
in service causing injury or disease; current physical or 
mental disability; and a relationship between the current 
disability and an injury, disease or event in service.  The 
RO elaborated, stating that such a relationship was usually 
shown by medical records or medical opinions.  The RO 
notified the veteran that he should identify the names, 
addresses, and approximate dates of treatment for health care 
providers or others who might possess additional information 
pertaining to his claim.  The RO explained that it would 
request evidence he identified, but that it was still his 
responsibility to make sure VA received the records.  In the 
May 2001 letter, the RO also notified the veteran that he 
could provide a medical opinion from his own doctor.  The RO 
specifically notified the veteran that he should furnish 
evidence of medical treatment since service for PTSD and 
evidence that PTSD was secondary to his service-connected 
atrial fibrillation.  See Quartuccio v. Principi, 16 Vet. App 
183 (2002).  

The claims file contains relevant service and VA medical 
records, and the veteran has reported that he has received no 
private medical treatment.  The veteran has not referenced 
any additional existing evidence pertaining to his PTSD 
claim.  In addition to obtaining the veteran's medical 
records, the RO provided him with a compensation and pension 
examination in conjunction with his claim.  As noted earlier, 
the veteran testified at hearings in May 1996 and October 
1997.  

It is the Board's judgment that VA has complied with the duty 
to notify the veteran of what evidence he should obtain and 
what evidence VA would obtain and that that the facts 
relevant to the veteran's claim have been properly developed.  
The Board concludes that there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of the veteran's PTSD claim.  

Service Connection - in general

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Service connection may be granted on a secondary basis for a 
disability that is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a).  See 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  

With respect to secondary service connection, an analysis 
similar to that in Hickson applies.  There must be:  (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998). 

Eligibility for a PTSD service connection award requires:  
(1) medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a); (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) a link, established by medical evidence, between the 
current symptoms and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2002).  As amended, section 3.304(f) 
provides that if the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See also 38 U.S.C.A. § 
1154(b) (West 2002).  

In deciding this appeal, the Board will apply the amended 
version of section 3.304(f) cited above, as this version is 
clearly more favorable to the veteran's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where law or 
regulation is amended while a case is pending, the version 
most favorable to the veteran will apply).  The amended 
version of section 3.304(f) removed the requirement of a 
"clear" diagnosis of PTSD and replaced it with the specific 
criteria that a PTSD diagnosis must be established in 
accordance with 38 C.F.R. § 4.125(a), which mandates that for 
VA purposes, all mental disorder diagnoses must conform to 
the fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  

The Board's interpretation that the amended version of 38 
C.F.R. § 3.304(f) is a liberalizing change in the law is 
premised on a precedent decision of the United States Court 
of Appeals for Veterans Claims (Court).  In Cohen v. Brown, 
10 Vet. App. 128 (1997), the Court took judicial notice of 
the mental health profession's adoption of DSM-IV in May 1994 
(first printing) and its more liberalizing standards to 
establish a diagnosis of PTSD, specifically, a change from an 
objective "would evoke . . . in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD, 
to a subjective standard - would a person's exposure to a 
traumatic event and response involving intense fear, 
helplessness, or horror.  Hence, the Court noted that a more 
susceptible person could have PTSD under the DSM-IV criteria 
given his or her exposure to a traumatic event that would not 
necessarily have the same effect on "almost everyone." Cohen, 
10 Vet. App. at 140-41.  

The interpretation that the revised version of 38 C.F.R. 
§ 3.304(f) is more favorable is reinforced by two additional 
points: (1) the Court's view that the "clear diagnosis" 
standard set forth under the old version of section 3.304(f) 
should be an "unequivocal" one, Cohen, 10 Vet. App. at 139, 
which, in the Board's view, reflects a more stringent hurdle 
for the claimant to overcome, and (2) the fact that the June 
1999 amendments to 38 C.F.R. § 3.304(f) were made 
retroactively effective to the date of the Court's decision 
in Cohen, March 7, 1997, reflecting the Department's view 
that the holding in that decision liberalized the criteria to 
establish service connection for PTSD.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  If the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of §3.1(y) of this part 
and the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b).  

Background and analysis

The veteran contends that he has PTSD related to his 
experiences while serving in Iraq and Saudi Arabia during the 
Persian Gulf War, and he alternatively contends that he has 
PTSD secondary to his service-connected atrial fibrillation.  

After reviewing the claims file, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
that he has PTSD for which service connection may be granted.  
Although the veteran has described stressful events while in 
service during the Persian Gulf War, he has specifically 
testified that he was not in combat.  The veteran's service 
medical records include no complaint, finding or diagnosis of 
PTSD.  VA treatment records indicate that the veteran was 
first evaluated in October 1995 for assessment of PTSD.  
Evaluation and psychological testing were reportedly more 
consistent with a diagnosis of major depression.  At a 
January 1996 VA examination, the veteran stated that the VA 
psychiatrist who had evaluated him had suggested he be put in 
a group for PTSD but that he did not want to do this but 
wanted to get help with his feelings of hopelessness about 
the future.  During the January 1996 VA examination the 
veteran described his claimed stressors to the examiner and, 
after the examination, the psychiatrist stated that the 
veteran did not have nightmares or flashbacks and that a 
diagnosis of PTSD was not justified, but a diagnosis of 
severe major depression was quite clear.  

At the October 1997 Board hearing, the veteran testified that 
no physician had ever diagnosed PTSD.  He testified they said 
they felt what he had was not PTSD but was major depression.  
He testified that he explained to them all the psychiatric 
things he was going through, which he said were attributes of 
PTSD.  In a May 2001 report, a VA physician stated that he 
had reviewed the veteran's claims file.  He said that the 
veteran had presented a number of somatic complaints as well 
as indicating PTSD symptoms he linked to his experiences in 
the Persian Gulf.  The physician said that without 
interviewing the veteran he could not clearly ascertain the 
nature and severity of the veteran's allegation of PTSD and 
major depression.  In view of the competent medical evidence 
already of record, including the detailed examination of the 
veteran in January 1996, the Board does not find that an 
additional PTSD examination is necessary to properly evaluate 
this issue on appeal. 

Review of the record shows that the veteran has not been 
diagnosed as having PTSD.  Although the VA physician who 
reviewed the record in May 2001 noted the veteran indicated 
symptoms of PTSD, the physician did not examine the veteran 
and said he could not ascertain whether the veteran had PTSD.  
The Board places greater weight on the opinion of the VA 
physician who actually examined the veteran in January 1996 
considered his claimed stressors and concluded that the 
veteran did not have PTSD.  Added to this, the same was 
reported in VA outpatient records dated from February 1996 to 
March 1998, which show treatment for major depression.  The 
Board finds that a preponderance of the medical evidence is 
against a finding that a diagnosis for PTSD has been 
established.  The veteran has submitted no competent evidence 
of such a diagnosis, notwithstanding ample opportunity to do 
so in support of his appeal.  

The Board is left with the veteran's statements and testimony 
that he has symptoms of PTSD related to stressful events in 
service and his contention that he has PTSD related to his 
service-connected atrial fibrillation.  The veteran has not, 
however, shown or claimed that he is a medical expert or that 
he is in any way capable of rendering medical opinions or 
diagnoses.  His opinion is, therefore, insufficient to 
demonstrate that he has PTSD.  See Hayes v. Brown, 9 Vet. 
App. 67, 72 (1996) (layperson can certainly provide an 
account of symptoms he experiences but is not competent to 
provide a medical diagnosis); see also Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992); see also 38 C.F.R. § 3.159(a)(2) 
("competent lay evidence" means any evidence not requiring 
specialized education, training or experience).  The 
veteran's statements and testimony are not, therefore, 
probative of presence of PTSD related to his military service 
or his service-connected atrial fibrillation.  

It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service 
connection may not be granted unless a current disability 
exists).  A "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  
Further, symptoms alone, without a finding of an underlying 
disorder, cannot be service connected.  See Sanchez-Benitez 
v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

In view of the foregoing, the Board finds that there is no 
competent and probative evidence of record that indicates 
that the veteran currently PTSD, and the veteran's claim 
fails on that basis alone.  Because the veteran does not have 
PTSD, the Board need not address the matter of verification 
of the veteran's claimed in-service stressors.  Further, 
without a diagnosis of PTSD, the claim for service connection 
for PTSD secondary the veteran's service-connected atrial 
fibrillation must fail as a matter of law.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  While the Board is denying the 
veteran's claim for service connection for PTSD, it finds 
that further action, as discussed below, is warranted in 
reference to his claim of service connection for major 
depression.  


ORDER

Service connection for PTSD is denied.  


REMAND

The veteran is seeking service connection for major 
depression, including as secondary to his service-connected 
atrial fibrillation.  Review of the record indicates that 
evaluation and testing of the veteran in October 1995 at the 
VA Medical Center Trauma Recovery Program in Baltimore, 
Maryland, were consistent with a diagnosis of major 
depression.  Records of that evaluation are not of record, 
and should be obtained.  

In the January 1996 VA examination report, the examiner noted 
that the veteran was taking medication for an irregular heart 
beat and had been told that if he developed atrial 
fibrillation he ran the chance of dying if he did not get to 
a hospital immediately.  At the examination, the veteran 
stated that he felt that his life was hopeless because of his 
irregular heartbeat, which prevented him from doing all the 
things he did in the past.  The diagnosis was major 
depression, very severe.  On review of the veteran's file by 
an examiner in May20001 the diagnosis of major depression was 
again noted and that it occurred after his return from the 
Persian Gulf.  There was no discussion in regard to whether 
it was related to his service-connected atrial fibrillation.  
A medical opinion as to the etiology of the veteran's major 
depression would facilitate the Board's decision, and the 
Board will remand the case.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care provider, 
VA and non-VA, from which he has received 
treatment or evaluation for major 
depression or atrial fibrillation at any 
time since service.  With necessary 
authorization, the RO should obtain and 
associate with the claims file all 
records identified by the veteran that 
have not been obtained previously.  In 
any event, the RO should obtain the 
report of evaluation and testing of the 
veteran by the Trauma Recovery Program at 
the Baltimore VA Medical Center in 
October 1995 as well as all VA mental 
hygiene clinic records for the veteran at 
any time since service.  All actions to 
obtain the requested records should be 
documented fully by the RO.  

2.  Thereafter, the RO should arrange for 
a VA psychiatric examination to determine 
the nature and etiology of the veteran's 
major depression.  All indicated studies 
should be performed.  The examiner should 
be requested to provide an opinion, with 
complete rationale, as to whether it is 
at least as likely as not that any major 
depression is causally related to the 
veteran's service or any incident of 
service.  In addition, the examiner 
should provide an opinion, again with 
complete rationale, as to whether it is 
at least as likely as not that the 
veteran's major depression was caused by 
or increased in severity as a result of 
his service-connected atrial 
fibrillation.  The claims file must be 
provided to the examiner for review in 
connection with the examination and that 
it was available should be noted in the 
opinion. 

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002) are fully complied with and 
satisfied or that the veteran has waived 
additional time to submit evidence.  See 
38 C.F.R. § 3.159 (2002).  

4.  After full compliance with notice and 
development requirements, the RO should 
readjudicate entitlement to service 
connection for major depression on a 
direct, presumptive and secondary basis.  
This should include consideration of 
38 C.F.R. § 3.303(d), 3.307, 3.309, 
3.310(a) and Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case that 
addresses all evidence not previously 
considered by the RO and informs the 
veteran of laws and relations pertinent 
to his claims.  The veteran and his 
representative should be provided an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action until otherwise notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



